Citation Nr: 0919952	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, for the time period beyond 
April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

4.  Entitlement to a compensable evaluation for post-surgical 
residuals of a left meniscus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1972, from August 1984 to January 1991, and from June 1994 to 
September 1994.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Action Ribbon as well 
as the Purple Heart medal.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2005, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO.  A copy of the transcript of 
that hearing is of record.  

In July 2005 and April 2008, the Board remanded the Veteran's 
increased rating claims for additional development and 
readjudication. 

In a March 2008 letter, the Board notified the Veteran that 
the Veterans Law Judge who conducted the March 2005 hearing 
was no longer employed by the Board and informed him of his 
right to another Board hearing.  In January 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  A copy of the transcript of that hearing is 
of record.

As a final preliminary matter, the Board notes that, in 
January and April 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  In January and April 2009 statements, the 
Veteran submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to an evaluation in excess of 10 
percent for degenerative joint disease of the left knee and 
entitlement to a compensable evaluation for post-surgical 
residuals of a left meniscus injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from February 6, 2008 through April 30, 
2008, based on surgical treatment of the service-connected 
left knee disability on February 6, 2008 requiring 
convalescence.

3.  There is no medical evidence indicating that the Veteran, 
after April 30, 2008, was unable to return to work, required 
a period of at least one month convalescence post-surgery, 
suffered from incompletely healed surgical wounds, needed 
therapeutic immobilization of one major joint or more, was in 
a body cast, required house confinement, had continued use of 
a wheelchair or crutches, or was immobilized by cast, without 
surgery, with regard to one major joint or more. 

4.  Competent medical evidence demonstrates that the 
Veteran's service-connected PTSD was manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, for the time period beyond 
April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 2002 & Supp 2008); 38 C.F.R. § 4.30 (2008).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for an increased 
evaluation for PTSD in October 2001.  In February 2008, the 
Veteran filed a claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following left knee surgery.  He was notified 
of the provisions of the VCAA by the RO and AMC in 
correspondence dated in March 2002, October 2003, August 
2005, April 2008, May 2008, and December 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) as well as a 
supplemental SOC (SSOC) were issued in August 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in December 
2008.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. § 5103(a) for increased compensation claims.  
Notice as to this matter was provided in May 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his claims 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the nature of his service-connected 
PTSD and left knee disabilities.    

The Board has also considered the Veteran and his 
representative's contention that the August 2008 VA PTSD 
examination provided in response to his increased rating 
claim was inadequate and did not fully and accurately reflect 
the extent of his service-connected PTSD symptomatology, 
including the assignment of a diagnosis of anxiety disorder 
instead of PTSD.  However, the Board notes that the August 
2008 examiner clearly reviewed the Veteran's claims file, 
interviewed the Veteran, conducted a mental status evaluation 
as well as additional psychological testing, accurately 
reported the Veteran's current psychiatric symptomatology, 
assigned a psychiatric disability diagnosis related to the 
Veteran's active combat service, and assigned a GAF score 
based on that disability.  The Board finds that the August 
2008 VA examination report is adequate for adjudication 
purposes.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Extension of Temporary Total Evaluation

The Veteran contends that he is entitled to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 for the 
time period from May 1, 2008, for convalescence following a 
February 2008 surgical treatment for his service-connected 
left knee disability.

Historically, the Veteran was awarded service connection for 
left knee degenerative joint disease.  A VA operative report 
detailed that the Veteran underwent a left knee arthroscopy 
and debridement of medial meniscus tear at a VA Medical 
Center (VAMC) in Tampa, Florida on February 6, 2008.  The 
examiner listed a postoperative diagnosis of left knee medial 
meniscus tear and osteoarthritis. 

In a VA orthopedic surgery follow-up clinic note dated on May 
6, 2008, the Veteran indicated he was doing well, with sharp 
pains resolved but still some aching on occasion with his 
osteoarthritis.  Physical examination findings were noted as 
well healed wounds and intact distal neurovascular status.  
The examiner assessed status post left knee arthroscopy with 
Grade IV chondromalacia, noting the Veteran was in stable 
condition and could be discharged from the orthopedic clinic 
at that time.  

In a May 2008 rating decision, the RO granted a temporary 
total evaluation effective from February 6, 2008 and prior to 
April 1, 2008, due to surgical treatment the Veteran received 
for his service-connected left knee disability requiring 
convalescence.  In an August 2008 rating decision, the RO 
extended the temporary total evaluation for the Veteran's 
convalescence through April 30, 2008.
It was noted that when the Veteran was seen on May 6, 2008, 
he was discharged from the VA clinic on that date and 
apparently allowed to return to work.  

In his June 2008 notice of disagreement, the Veteran 
indicated that he was discharged from the VA orthopedic 
clinic on May 6, 2008.  He asserted that he was out of work 
from February 6 until he was released by VA on May 6.  He 
further indicated that he worked in a recreation field and 
was unable to do his job until he was give the green light to 
go out on the knee and continue his profession.  

In a July 2008 VA joints examination report, the Veteran 
complained of left knee pain, weakness, and giving way.  It 
was noted that the Veteran was uncomfortable with knee 
braces.  Left knee joint symptoms were noted as giving way, 
pain, stiffness, weakness, severe daily flare-ups of joint 
disease, and limitation of function.  Physical examination 
findings were listed as antalgic gait, crepitation, clicking, 
snapping, tenderness of the left medial knee joint line, and 
no additional limitation of motion with repetitive use.  
Range of motion findings of the left knee were listed as 
flexion to 120 degrees (pain begins at 100 degrees) and 
extension to 0 degrees (pain begins at -5 degrees).  The 
examiner diagnosed moderate left knee degenerative joint 
disease and history of meniscus injury, s/p left knee 
meniscectomy.  The left knee disability was noted to have 
significant effects on the Veteran's occupational activities, 
resulting in limited standing and walking ability due to 
aggravated knee pain.  A July 2008 X-ray report listed an 
impression of mild osteoarthritis with no significant change 
since the previous examination. 

In an October 2008 VA treatment record, the Veteran indicated 
that he had a slow return of some of his symptoms after a 
cortisone injection.  A February 2009 VA MRI report listed an 
assessment of severe left knee osteoarthritis, especially 
Grade IV of medial compartment. 

During his January 2009 hearing, the Veteran testified that 
he was not released from treatment by his VA physician after 
left knee surgery until May 6, 2008.  

In this case, the Veteran was awarded a temporary total 
rating effective from February 6, 2008 with an extension 
through April 30, 2008.  A total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more (the knee is considered a major joint, 
pursuant to 38 C.F.R. § 4.5), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) 
(2008).

Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraphs (a)(1), (2), or (3), and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made only under § 4.30 (a)(2) 
or (3).  See 38 C.F.R. § 4.30(b) (2008).

The Court has held that notations in the medical record as to 
the Veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  In addition, the Court has 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); 
see also Felden v. West, 11 Vet. App. 427, 430 (1998). 
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this case, the Board finds that there is simply no 
objective medical evidence of record which supports an 
extension of the temporary total rating beyond April 30, 
2008.  None of the medical evidence indicates that the 
Veteran, after April 30, 2008, was unable to return to work, 
required a period of at least one month convalescence post-
surgery, suffered from incompletely healed surgical wounds, 
needed therapeutic immobilization of one major joint or more, 
was in a body cast, required house confinement, had continued 
use of a wheelchair or crutches, or was immobilized by cast, 
without surgery, with regard to one major joint or more. 

Consequently, the criteria for an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30, for the time period 
beyond April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability have not been met.  See 38 U.S.C.A. §§ 5107, 5104 
(West 2002); 38 C.F.R. § 4.30 (2008).  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation for PTSD

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran has been assigned a 30 percent rating for his 
service-connected PTSD, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, for the time period beyond 
April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

4.  Entitlement to a compensable evaluation for post-surgical 
residuals of a left meniscus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1972, from August 1984 to January 1991, and from June 1994 to 
September 1994.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Action Ribbon as well 
as the Purple Heart medal.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2005, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO.  A copy of the transcript of 
that hearing is of record.  

In July 2005 and April 2008, the Board remanded the Veteran's 
increased rating claims for additional development and 
readjudication. 

In a March 2008 letter, the Board notified the Veteran that 
the Veterans Law Judge who conducted the March 2005 hearing 
was no longer employed by the Board and informed him of his 
right to another Board hearing.  In January 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  A copy of the transcript of that hearing is 
of record.

As a final preliminary matter, the Board notes that, in 
January and April 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  In January and April 2009 statements, the 
Veteran submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to an evaluation in excess of 10 
percent for degenerative joint disease of the left knee and 
entitlement to a compensable evaluation for post-surgical 
residuals of a left meniscus injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from February 6, 2008 through April 30, 
2008, based on surgical treatment of the service-connected 
left knee disability on February 6, 2008 requiring 
convalescence.

3.  There is no medical evidence indicating that the Veteran, 
after April 30, 2008, was unable to return to work, required 
a period of at least one month convalescence post-surgery, 
suffered from incompletely healed surgical wounds, needed 
therapeutic immobilization of one major joint or more, was in 
a body cast, required house confinement, had continued use of 
a wheelchair or crutches, or was immobilized by cast, without 
surgery, with regard to one major joint or more. 

4.  Competent medical evidence demonstrates that the 
Veteran's service-connected PTSD was manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, for the time period beyond 
April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 2002 & Supp 2008); 38 C.F.R. § 4.30 (2008).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for an increased 
evaluation for PTSD in October 2001.  In February 2008, the 
Veteran filed a claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following left knee surgery.  He was notified 
of the provisions of the VCAA by the RO and AMC in 
correspondence dated in March 2002, October 2003, August 
2005, April 2008, May 2008, and December 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) as well as a 
supplemental SOC (SSOC) were issued in August 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in December 
2008.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. § 5103(a) for increased compensation claims.  
Notice as to this matter was provided in May 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his claims 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the nature of his service-connected 
PTSD and left knee disabilities.    

The Board has also considered the Veteran and his 
representative's contention that the August 2008 VA PTSD 
examination provided in response to his increased rating 
claim was inadequate and did not fully and accurately reflect 
the extent of his service-connected PTSD symptomatology, 
including the assignment of a diagnosis of anxiety disorder 
instead of PTSD.  However, the Board notes that the August 
2008 examiner clearly reviewed the Veteran's claims file, 
interviewed the Veteran, conducted a mental status evaluation 
as well as additional psychological testing, accurately 
reported the Veteran's current psychiatric symptomatology, 
assigned a psychiatric disability diagnosis related to the 
Veteran's active combat service, and assigned a GAF score 
based on that disability.  The Board finds that the August 
2008 VA examination report is adequate for adjudication 
purposes.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Extension of Temporary Total Evaluation

The Veteran contends that he is entitled to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 for the 
time period from May 1, 2008, for convalescence following a 
February 2008 surgical treatment for his service-connected 
left knee disability.

Historically, the Veteran was awarded service connection for 
left knee degenerative joint disease.  A VA operative report 
detailed that the Veteran underwent a left knee arthroscopy 
and debridement of medial meniscus tear at a VA Medical 
Center (VAMC) in Tampa, Florida on February 6, 2008.  The 
examiner listed a postoperative diagnosis of left knee medial 
meniscus tear and osteoarthritis. 

In a VA orthopedic surgery follow-up clinic note dated on May 
6, 2008, the Veteran indicated he was doing well, with sharp 
pains resolved but still some aching on occasion with his 
osteoarthritis.  Physical examination findings were noted as 
well healed wounds and intact distal neurovascular status.  
The examiner assessed status post left knee arthroscopy with 
Grade IV chondromalacia, noting the Veteran was in stable 
condition and could be discharged from the orthopedic clinic 
at that time.  

In a May 2008 rating decision, the RO granted a temporary 
total evaluation effective from February 6, 2008 and prior to 
April 1, 2008, due to surgical treatment the Veteran received 
for his service-connected left knee disability requiring 
convalescence.  In an August 2008 rating decision, the RO 
extended the temporary total evaluation for the Veteran's 
convalescence through April 30, 2008.
It was noted that when the Veteran was seen on May 6, 2008, 
he was discharged from the VA clinic on that date and 
apparently allowed to return to work.  

In his June 2008 notice of disagreement, the Veteran 
indicated that he was discharged from the VA orthopedic 
clinic on May 6, 2008.  He asserted that he was out of work 
from February 6 until he was released by VA on May 6.  He 
further indicated that he worked in a recreation field and 
was unable to do his job until he was give the green light to 
go out on the knee and continue his profession.  

In a July 2008 VA joints examination report, the Veteran 
complained of left knee pain, weakness, and giving way.  It 
was noted that the Veteran was uncomfortable with knee 
braces.  Left knee joint symptoms were noted as giving way, 
pain, stiffness, weakness, severe daily flare-ups of joint 
disease, and limitation of function.  Physical examination 
findings were listed as antalgic gait, crepitation, clicking, 
snapping, tenderness of the left medial knee joint line, and 
no additional limitation of motion with repetitive use.  
Range of motion findings of the left knee were listed as 
flexion to 120 degrees (pain begins at 100 degrees) and 
extension to 0 degrees (pain begins at -5 degrees).  The 
examiner diagnosed moderate left knee degenerative joint 
disease and history of meniscus injury, s/p left knee 
meniscectomy.  The left knee disability was noted to have 
significant effects on the Veteran's occupational activities, 
resulting in limited standing and walking ability due to 
aggravated knee pain.  A July 2008 X-ray report listed an 
impression of mild osteoarthritis with no significant change 
since the previous examination. 

In an October 2008 VA treatment record, the Veteran indicated 
that he had a slow return of some of his symptoms after a 
cortisone injection.  A February 2009 VA MRI report listed an 
assessment of severe left knee osteoarthritis, especially 
Grade IV of medial compartment. 

During his January 2009 hearing, the Veteran testified that 
he was not released from treatment by his VA physician after 
left knee surgery until May 6, 2008.  

In this case, the Veteran was awarded a temporary total 
rating effective from February 6, 2008 with an extension 
through April 30, 2008.  A total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more (the knee is considered a major joint, 
pursuant to 38 C.F.R. § 4.5), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) 
(2008).

Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraphs (a)(1), (2), or (3), and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made only under § 4.30 (a)(2) 
or (3).  See 38 C.F.R. § 4.30(b) (2008).

The Court has held that notations in the medical record as to 
the Veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  In addition, the Court has 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); 
see also Felden v. West, 11 Vet. App. 427, 430 (1998). 
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this case, the Board finds that there is simply no 
objective medical evidence of record which supports an 
extension of the temporary total rating beyond April 30, 
2008.  None of the medical evidence indicates that the 
Veteran, after April 30, 2008, was unable to return to work, 
required a period of at least one month convalescence post-
surgery, suffered from incompletely healed surgical wounds, 
needed therapeutic immobilization of one major joint or more, 
was in a body cast, required house confinement, had continued 
use of a wheelchair or crutches, or was immobilized by cast, 
without surgery, with regard to one major joint or more. 

Consequently, the criteria for an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30, for the time period 
beyond April 30, 2008, for convalescence following surgical 
treatment for the Veteran's service-connected left knee 
disability have not been met.  See 38 U.S.C.A. §§ 5107, 5104 
(West 2002); 38 C.F.R. § 4.30 (2008).  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation for PTSD

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran has been assigned a 30 percent rating for his 
service-connected PTSD, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In a June 2001 VA psychiatry initial assessment, the Veteran 
indicated that he had been terminated from a job in January 
2000 after being convicted of disorderly conduct against 
another employee.  Mental status evaluation findings were 
listed as well groomed, normal speech, guarded behavior, 
logical thought content, normal mood, appropriate affect, 
organized thought process, normal concentration and memory, 
oriented, and appropriate perceptions.  The examiner 
diagnosed PTSD.

In a March 2002 VA PTSD examination report, the Veteran 
complained of recurrent intrusive thoughts, dreams, and 
flashbacks, which produce psychological distress.  He also 
reported significant survivor guilt, avoidance behaviors, 
irritability, and hypervigilance.  The Veteran indicated that 
he referees football for relaxation, is attending college, 
lives with his son, and is independent in activities of daily 
living.  Mental status examination findings were listed as 
alert, attentive, oriented, groomed, normal speech, goal-
directed thought processes, okay mood, appropriate affect, 
and intact judgment and insight.  The Veteran denied suicidal 
ideation, homicidal ideation, hallucinations, and delusions.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 60.  The examiner indicated that the Veteran had developed 
PTSD related to his combat experiences and has been 
significantly affected by his symptoms, losing two marriages 
as well as multiple jobs because of his irritability and 
inability to relate to others.  The Veteran was noted to be 
coping fairly well. 

VA treatment records dated in August and September 2002 
detail that the Veteran enrolled in Anger Management, 
indicating that he would be teaching school next year.  
Mental status examination findings were listed as anxious, 
not homicidal or suicidal, and otherwise within normal 
limits.  The examiner listed a diagnosis of intermittent 
explosive disorder.

In a February 2003 VA psychology treatment note, the Veteran 
indicated he was doing well in school with a 3.52 GPA and 
about to start a teaching internship in June.  He was noted 
to be an energetic man but was still bothered by PTSD 
symptoms like poor sleep, excessive caution, and occasional 
nightmares, which he fights off by activity and repression.  
The examiner diagnosed PTSD and assigned a GAF score of 55.

In May 2003 and June 2003 VA psychology treatment notes, the 
Veteran indicated he was having difficulty getting an 
internship due to misdemeanor convictions as well as 
complained of increased stress level and bad dreams.  The 
examiner diagnosed PTSD and assigned a GAF score of 55.

In a July 2003 VA PTSD examination report, the Veteran 
indicated that he was doing fairly well.  He reported some 
anger, irritability, weekly nightmares, occasional depressed 
mood, frequent intrusive memories, detachment from friends 
and family, sleep impairment, hypervigilance, and avoidance 
behaviors.  The Veteran indicated that he has very few 
friends, no social life, is a full time college student, and 
officiates softball and football in his spare time.  Mental 
status examination findings were listed as cooperative, good 
eye contact, normal speech, goal-directed thought processes, 
euthymic mood, constricted affect, and intact judgment and 
insight.  The Veteran denied suicidal ideation, homicidal 
ideation, hallucinations, and delusions.  The examiner 
diagnosed PTSD and assigned a GAF score of 60.  The examiner 
further assessed that the Veteran appears to be doing about 
the same as he was at his last examination.  He was found to 
be minimally to moderately affected, more socially than 
occupationally, by his PTSD. 

In an August 2003 statement, the Veteran indicated that he 
was unable to secure an internship to complete his social 
science education degree due to misdemeanors for displaying a 
weapon in a dangerous manner and simple battery received in 
1995 and 2000, respectively.  The Veteran endorsed PTSD 
symptomatology including anger, nightmares, flashbacks, and 
no social life.   

In a September 2004 VA treatment record, the examiner 
indicated that the Veteran returned after a nine month 
absence.  The Veteran reported that he was unable to procure 
a teaching internship and was currently working part-time for 
the city of Tampa recreation department.  He indicated that 
he has occasional bad dreams which he believes are triggered 
by the news in Iraq.  

In a March 2005 VA treatment record, the examiner indicated 
that the Veteran continued to work part-time for the City of 
Tampa recreation department.  While he was not yet able to 
secure a permanent position at work, the examiner reported 
that the Veteran seemed to thoroughly enjoy his job and was 
also coaching soccer as well as teaching self defense.    

During his March 2005 hearing, the Veteran testified that his 
part-time employment with Parks and Recreation for the city 
of Tampa was affected by his PTSD symptoms, as he must 
constantly work to control his anger around children.  He 
reported that he lives an isolated life other than working, 
sports officiating, and coaching a baseball team.  He 
indicated that he is easily upset, keeps in touch with family 
members, reads a lot, suffers from depression, rarely has 
panic attacks, and has weekly nightmares.  The Veteran 
indicated that he was restarting his degree program.  He 
reported that his PTSD symptoms had some influence in his 
getting misdemeanor charges due to his temper and that he 
could have avoided both of those situations. 

In a July 2005 VA PTSD Clinical Team Diagnostic Interview, 
the Veteran complained of sleep impairment, irritability, and 
anger.  He reported that he was presently employed with the 
City of Tampa Parks and Recreation Department for 25 hours a 
week, with a full time schedule during the summer.  It was 
noted that the Veteran takes psychotropic medications to 
address his sleep disturbances.  Mental status examination 
findings were listed as normal energy level, appropriately 
groomed, no attention deficits, oriented, cooperative, 
euthymic mood, congruent affect, coherent language, normal 
speech, good insight, fair judgment, and normal thought 
content.  The Veteran denied suicidal ideation, homicidal 
ideation, hallucinations, and delusions.  The examiner 
diagnosed chronic PTSD and assigned a GAF score of 58.

In an August 2005 VA PTSD examination report, the Veteran 
complained that his symptoms of nightmares, flashbacks, and 
insomnia had worsened.  The examiner indicated that the 
Veteran's symptoms were essentially the same as they were at 
the time of his last evaluation.  It was further noted that 
the Veteran did not have symptoms of other psychiatric 
disorders at that time and that his psychiatric, medical, 
social, and substance history were all unchanged since the 
last examination.  Mental status examination findings were 
listed as alert, oriented, no impairment of thought process 
or communication, no psychomotor agitation or retardation, 
normal speech, groomed, good eye contract, euthymic mood and 
affect, no psychosis or lethality, and adequate insight and 
judgment.  The examiner diagnosed chronic PTSD and assigned a 
GAF score of 60.  It was noted that the Veteran complained of 
increased social impairment, but that he reported that he was 
thinking of starting a consulting business and that he gets 
enjoyment out of his work.  The examiner indicated that the 
Veteran had mild occupational and social impairment from his 
PTSD symptoms at best.  

VA treatment notes dated in June 2006 showed that the Veteran 
had returned to biking, swimming, and weight-lifting. 

A December 2007 VA PTSD Clinic note showed that the Veteran 
attended a Trauma Recovery Program orientation.  A January 
2008 VA PTSD follow-up clinic general note showed that the 
Veteran was currently prescribed trazodone for sleep.  It was 
further noted that the Veteran recently obtained employment 
as a civilian in Iraq and was deployed for only a brief 
period before he was forced to return home due to the 
location triggering intrusive memories of Vietnam.  The 
Veteran described experiencing nightmares, intrusive 
memories, sleep disturbance, significant hypervigilance, 
difficulty trusting others, frequent anger/irritability, and 
reduced frustration tolerance.  The examiner listed a 
diagnostic impression of PTSD and assigned a GAF score of 65.  
Mental status evaluation findings were noted as casually 
dressed, appropriately groomed, oriented, no attention 
deficits, cooperative behavior, good eye contact, normal 
speech, slightly irritable mood, slightly constricted affect, 
normal thought processes, no suicidal or violent ideation, 
adequate insight, intact judgment, and no memory deficits.  

Additional VA treatment records dated from January to April 
2008 detail that the Veteran participated in a 12 week 
cognitive behavioral PTSD group that focused on anger 
management.

In a March 2008 VA psychology outpatient note, the Veteran 
complained of increased irritability, depressed mood, 
anhedonia, amotivation, sleep difficulty, increased episodes 
of anger, and passive thoughts of death since returning from 
working as a contractor in Iraq.  The Veteran denied acute 
lethality and psychotic symptoms.  It was further noted that 
the Veteran has been isolative, continues avoidant behavior, 
and has minimal social interactions with no intimate 
relationship in 10 years.  The Veteran indicated that he had 
a part-time business working with a football officials group 
and had lost his city job as "frozen" after return from 
Iraq.  Mental status evaluation findings were listed as 
alert, oriented, normal speech with increased contact and 
requiring redirection, logical and goal-directed thoughts, 
depressed mood, slightly restricted affect, fair judgment, 
and appropriate insight.  The Veteran endorsed passive 
suicidal ideation but denied any intent or plan, citing his 
children.  The examiner diagnosed chronic combat-related 
PTSD, recurrent and moderate major depression, and pain 
disorder with both medical and psychological factors. 

In an August 2008 VA PTSD examination report, the Veteran 
indicated that his current mental disorder treatment included 
antidepressant medication.  He indicated that he was 
divorced, maintains a close attachment with his adult 
children, socializes with 3-4 friends, referees football 
games, and watches television and movies.  The Veteran 
indicated that he was currently employed in a seasonal 
position in parks and recreation for less than a year.  He 
further indicated that he would like to work as a teacher, 
but that he has been turned down for jobs because he was 
arrested twice for misdemeanors involving aggressive 
behavior.  Mental status examination findings were listed as 
neatly groomed, appropriately dressed, unremarkable 
psychomotor activity, cooperative, attentive, normal affect, 
intact attention, oriented, unremarkable thought processes, 
intact judgment and insight, average intelligence, sleep 
impairment, fair impulse control, normal remote memory, 
mildly impaired recent memory, normal immediate memory, and 
the ability to maintain minimal personal hygiene.  The 
Veteran endorsed the following PTSD symptoms:  avoidance 
behaviors, sleep impairment, irritability, difficulty 
concentrating, hypervigilance, distressful memories, and 
nightmares.  While the Veteran was noted to have no history 
of suicide attempts, his thought content was noted to have 
suicidal ideation.  However, he was noted to have no 
hallucinations, inappropriate behavior, panic attacks, 
obsessive/ritualistic behavior, homicidal thoughts, or 
suicidal thoughts.

The examiner indicated that the Veteran did not meet the DSM 
IV criteria for a PTSD diagnosis at that time and instead 
diagnosed anxiety disorder not otherwise specified (NOS) as a 
result of combat in Vietnam.  The examiner assigned a GAF 
score of 60, but indicated that he would have to resort to 
speculation to give a GAF score for the previous 12 months.  
It was further noted that the Veteran's anxiety disorder NOS 
as well as PTSD symptoms were not severe enough to 
significantly interfere with his occupational or social 
functioning.  

During his January 2009 hearing, the Veteran testified that 
his PTSD symptoms include sleep impairment, nightmares, 
anger, hypervigilance, and relationship difficulties.  He 
reported that he last worked in September 2007, having lost 
his job due to downsizing, and that he maintained a good 
relationship with his children. 

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
intermittent explosive disorder, major depression, pain 
disorder, and anxiety disorder NOS, for which service 
connection has not been granted.  However, even if the Board 
were to attribute all his psychiatric symptoms to his 
service-connected PTSD-except in situations in which an 
examiner has distinguished the symptomatology attributable to 
and level of impairment resulting from the other diagnosed 
disabilities from those attributable to and resulting from 
PTSD (see Mittleider v. West, 11 Vet. App. 181, 182 (1998)), 
the Board finds, after a careful review of all pertinent 
evidence in light of the above-noted criteria, that the 
Veteran's PTSD symptomatology continues to meet or more 
nearly approximate the severity of occupational and social 
impairment contemplated for the 30 percent rating assigned 
under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  See 38 C.F.R. § 4.7 (2008).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

Objective medical evidence of record reflects that the 
Veteran's PTSD has been manifested by sleep impairment, 
nightmares, intrusive thoughts, depressed mood, irritability, 
and anger.  These symptoms are reflective of occupational and 
social impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating.

At no point has the Veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent during this 
time period.  The assignment of a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
Competent medical evidence of record, including VA 
examination reports and VA treatment records, is indicative 
of a mild to moderate impairment.  The Board recognizes that 
the Veteran reported his inability to secure an internship to 
complete his social science education degree due to 
misdemeanors received in 1995 and 2000.  It was further noted 
in the record that the Veteran obtained employment as a 
civilian in Iraq and was deployed for only a brief period 
before he was forced to return home due to the location 
triggering intrusive memories of Vietnam.  Upon his return, 
he has been noted to be involved in a part-time business with 
a football officiate group, teaching self defense classes, 
refereeing sporting events, taking college classes to finish 
his social science degree, and working part-time and full 
time in some seasons for the City of Tampa Parks and 
Recreation department.  While the record indicates that he 
lost a job in 1999 due to fighting with another coworker, any 
subsequent job losses were noted to be due to the economy and 
downsizing.  The veteran's VA treatment providers have 
repeatedly indicated that he is an energetic and industrious 
individual whose PTSD symptoms do not significantly interfere 
with his occupational or social functioning.  While evidence 
of record indicates that the Veteran is easily upset, exerts 
a lot of effort controlling his temper, is divorced, and 
sometimes isolates or detaches himself from others, it also 
reflects that he has been able to maintain close family 
relationships with his children, has friendships, exhibits 
adequate grooming and hygiene, and has coached sporting 
teams.  

The Board also notes that the Veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The Veteran has 
some documented symptoms of difficulty in establishing and 
maintaining effective work and social relationships, 
depressed mood, fleeting suicidal ideation without a plan, 
and irritability, although these have not been shown to 
affect him on a continuous basis and/or to limit his ability 
to function independently on a daily basis.  Further, the 
assigned GAF scores of 55, 58, 60, and 65 during this period 
are clearly indicative mild to moderate symptomatology and 
moderate difficulty in social and occupational functioning.  

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 30 percent for PTSD must 
be denied.  The Board has considered staged ratings, under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected PTSD that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  While 
the Board notes that the Veteran complained that his service-
connected PTSD symptoms interfered with his ability to obtain 
a teaching internship, there is simply no objective evidence 
showing that the service-connected PTSD has alone resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent rating).  

The Board has considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30, for the time period beyond April 30, 
2008, for convalescence following surgical treatment for the 
Veteran's service-connected left knee disability, is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

The Veteran has been assigned a 10 percent rating for his 
service-connected degenerative joint disease of the left 
knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
5010 (2008), as well as a noncompensable evaluation for post-
surgical residuals of a left meniscus injury, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The Board notes that the Veteran last had a VA joints 
examination in July 2008 to evaluate his service-connected 
left knee disabilities.  The examiner, a VA physician's 
assistant certified (PA-C), diagnosed moderate left knee 
degenerative joint disease and history of meniscus injury, 
s/p left knee meniscectomy.  A July 2008 X-ray report listed 
an impression of mild osteoarthritis with no significant 
change since the previous examination. 

During his January 2009 hearing, the Veteran testified that 
his left knee disabilities had increased in severity since 
his last examination.  He also reported that he felt his July 
2008 VA examination was inadequate, as he had difficulty 
understanding the examiner and discussing his left knee 
symptomatology with her. 

Additional VA treatment records dated in October 2008 and 
February 2009 were later associated with the file and reflect 
significant left knee findings.  In an October 2008 VA 
treatment record, the Veteran indicated that he had a slow 
return of some of his symptoms after a cortisone injection.  
A VA physician noted that the Veteran would likely require a 
total knee replacement, as his knee was essentially bone-on-
bone.  Given the magnitude of his cartilage loss, the 
physician indicated that he would anticipate significant 
disability as well as loss of function more rapidly in the 
near future.  A February 2009 VA MRI report listed an 
assessment of severe left knee osteoarthritis, especially 
Grade IV of medial compartment. 

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the RO should arrange for the Veteran to undergo 
a VA joints examination at an appropriate VA medical facility 
to determine the severity of his service-connected left knee 
disabilities.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Tampa, 
Florida; however, as the claims file only includes treatment 
records from that facility dated up to July 2008, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected knee disabilities.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected left knee disabilities 
from the Tampa VAMC, for the period from 
July 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be included in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA joints 
examination to determine the current 
severity of his service-connected knee 
disabilities.  The Veteran's claims folder 
must be made available to the physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history is to be obtained.  
All medical findings are to be reported in 
detail.  The examiner should provide 
complete range of motion studies for the 
left knee.

With respect to the left knee, the 
physician should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
knee due to any of the following: (1) pain 
on use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; or (5) repeated use.  The 
above determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups.  The examiner should 
indicate whether there is evidence of any 
additional loss of range of motion of the 
left knee due to these factors.

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on April 20, 2009.  

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record. The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
August 2008 SSOC.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


